         Case 1:19-cv-04074-VEC Document 122 Filed 09/24/20 Page 1 of 1


LEVI&KORSINSKY LLP                                                              1101 30th Street NW, Suite 115
                                                                                Washington, DC 20007
                                                                                T: 202-524-4290 x1
                                                                                F: (212) 363-7171
                                                                                www.zlk.com
                                                                                Donald J. Enright
                                                                                denright@zlk.com
                                        September 24, 2020

SUBMITTED VIA ECF

 The Honorable Valerie E. Caproni
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007

       Re:     Grablis v. OneCoin Ltd. et. al., Case No. 1:19-cv-4074

Dear Judge Caproni:

        We write on behalf of Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis
(together, “Plaintiffs”) in the above-captioned matter (the “Action”). As ordered by this Court on
September 18, 2020, Plaintiffs filed their Second Amended Complaint on September 23, 2020.
However, a CM/ECF Notice from the Clerk’s Office entered today, September 24, 2020, noted
that the filing was deficient because “all the parties listed on the pleading were not entered on CM
ECF; the wrong party/parties whom the pleading is against were selected; the amended complaint
was filed incorrectly on the due date.” The Second Amended Complaint filed on September 23,
2020 adds the following parties as Defendants: Gilbert Armenta and The Bank of New York
Mellon Corporation.

      The Clerk’s Notice advised Plaintiffs to request permission from Chambers to refile the
Second Amended Complaint. The Notice instructs Plaintiffs when filing the Second Amended
Complaint to select the event types “Add Party to Pleading” and “Amended Complaint.”

       Accordingly, Plaintiffs request permission from Chambers to proceed as stated above.

       Plaintiffs thank the Court for its consideration in this matter and remain ready and available
to answer any additional questions the Court may have.

                                                      Respectfully submitted,
                                              .       /s/ Donald J. Enright

cc: All Counsel of Record (via CM/ECF)
